         

Exhibit 10.1
PROGRESS SOFTWARE CORPORATION
2010 FISCAL YEAR COMPENSATION PROGRAM
FOR NON-EMPLOYEE DIRECTORS

A.   Amounts of 2010 Fiscal Year Compensation

         
 
•
Annual Board Retainer (cash):
  $75,000
 
       
 
•
Committee fees (cash):
   
 
       
 
 
Audit Committee:
  $25,000 for Chair
 
      $20,000 for Members
 
       
 
 
Nominating and Corporate
   
 
 
Governance Committee:
  $12,500 for Chair
 
      $10,000 for Members
 
       
 
 
Compensation Committee:
  $15,000 for Chair
 
      $12,500 for Members
 
       
 
 
Special Committees:
  $25,000 for Chair
 
 
(while in use)
  $20,000 for Members
 
       

  Equity Component:

  •   $180,000 to be delivered in two equal installments (as set forth below
under “Timing”), consisting of a combination of Options and Director Shares. The
split between Options and Director Shares will be determined by each Director
individually by written election made at least seven (7) calendar days in
advance of the issuance of the first installment of the Equity Component.     •
  The annual election will be expressed as a percentage of the total Equity
Component (e.g., 50% in Options and 50% in Director Shares) and may consist of
all Options, all Director Shares or any combination thereof. Such election will
be irrevocable and will apply to both installments of the Equity Component. If a
Director fails to make a timely election, the Corporation will apply a 50/50
split between Options and Director Shares with respect to that Director.     •  
The number of Options to be issued in an installment will be determined by
dividing one-half of the Options elected by the Director by the Black-Scholes
value on the grant date, and the number of Director Shares to be issued in an
installment will be determined by dividing one half of the Director Shares
elected by the Director by the fair market value of Company common stock on the
date of issuance.

 



--------------------------------------------------------------------------------



 



  •   The Director Shares will be full value shares of Company common stock and
will not be subject to any vesting requirement or transfer or other
restrictions. Options will be fully vested upon issuance.

  Timing

  •   Annual fiscal year cash compensation will be paid in two installments, at
the Compensation Committee meetings in April (or such later time as the
Company’s Annual Meeting of Shareholders occurs) and October. The April payment
is for service from December 1 through May 31, and the October payment is for
service from June 1 through November 30. Amounts paid will be pro-rated for
partial year service, with a fractional month of service rounded to a whole
month. Accordingly, if a Director resigns from the Board, is removed from the
Board by a vote, is removed from the Board due to a change in control, or dies
in office, he or she is paid a pro-rated amount for service through date of
termination of service. Similarly a Director who joins the Board other than on
the first day of the fiscal year will be paid a pro-rated amount of the annual
fiscal year compensation. The same proration rule will also apply to any partial
year service on any committee.

B.   Initial Director Appointment Grant       Each newly elected Director shall
receive an Initial Director Appointment Grant of 25,000 Option equivalent shares
at the first April or October grant date following his or her election to the
Board. The split between Options and DSUs will be determined by each Director
individually by written election made prior to the newly elected Director's
appointment to the Board of Directors. Such election will be expressed as a
percentage of the Initial Director Appointment Grant (e.g., 50% in Options and
50% in DSUs) and may consist of all Options (25,000), all Deferred Stock Units
(“DSUs”) (10,000) or any combination thereof, with each DSU having a value
equivalent to 2.5 Options; provided, however, that if the Corporation modifies
the value equivalent ratio between restricted equity issued to employees and
Options, such modified value equivalent ratio shall thereafter apply to any
subsequent Initial Director Appointment Gran       Options and DSUs will vest
over a 60-month period, beginning on the first day of the month following the
month the Director joins the Board, with full acceleration upon a change in
control. Initial Director Appointment Options shall contain such other similar
terms as applicable to employee options. DSUs will be settled upon a Director’s
separation from service from the Board of Directors or change in control, if
earlier, and not upon vesting.

C.   Stock Retention Guidelines       All non-employee Directors must hold 7,500
shares of the Corporation’s common stock, which for purposes of this requirement
shall include Director Shares and

2



--------------------------------------------------------------------------------



 



    vested DSUs. Directors have five years to attain this guideline from the
date of election to the Board.

D.   Miscellaneous       Employee Directors shall not be entitled to participate
in the 2010 Director Compensation Plan. No additional compensation shall be paid
to the Lead Independent Director.

3